15-39
     Vega-Tinoco v. Lynch
                                                                                       BIA
                                                                               A200 562 724

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   3rd day of January, two thousand seventeen.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            GERARD E. LYNCH,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   JAIME VEGA-TINOCO,
14            Petitioner,
15
16                    v.                                             15-39
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Jose Perez, Law Offices of Jose
24                                       Perez, P.C., Syracuse, New York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Acting Assistant
27                                       Attorney General; Margaret Kuehne
28                                       Taylor, Senior Litigation Counsel;
29                                       Kate D. Balaban, Trial Attorney,
30                                       Office of Immigration Litigation,
31                                       United States Department of Justice,
32                                       Washington, D.C.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5          Petitioner Jaime Vega-Tinoco, a native and citizen of

6    Mexico, seeks review of a December 9, 2014 decision of the BIA

7    denying his motion to reopen.   In re Jaime Vega-Tinoco, No. A200

8    562 724 (B.I.A. Dec. 9, 2014).        In conducting our review, we

9    assume the parties’ familiarity with the underlying facts and

10   procedural history in this case.

11          “We review the denial of motions to reopen immigration

12   proceedings for abuse of discretion, mindful that motions to

13   reopen ‘are disfavored.’”   Ali v. Gonzales, 448 F.3d 515, 517

14   (2d Cir. 2006) (quoting INS v. Doherty, 502 U.S. 314, 323

15   (1992)).   A movant’s failure to establish a prima facie case

16   for the underlying substantive relief sought is a proper and

17   sufficient basis for declining to reopen.        See INS v. Abudu,

18   485 U.S. 94, 104 (1988).

19         The BIA did not err in finding that Vega-Tinoco failed to

20   demonstrate his prima facie eligibility for asylum, withholding

21   of removal, and relief under the Convention Against Torture

22   based on the kidnapping of his sister in Mexico.       See id.   At

23   his     merits    hearing—after        his   sister    had   been
                                       2
1    kidnapped—Vega-Tinoco testified that no one in Mexico was

2    looking for him, and he proffered no evidence that anyone in

3    Mexico seeks to harm any member of his family other than his

4    sister.   Accordingly, the BIA did not err in finding his fear

5    of future persecution and torture speculative.     See Jian Xing

6    Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In the absence

7    of solid support in the record . . ., [an applicant’s] fear is

8    speculative at best”).      Because Vega-Tinoco thus failed to

9    demonstrate prima facie eligibility for relief, the BIA did not

10   abuse its discretion in denying his motion to reopen.        See

11   Abudu, 485 U.S. at 104.

12       For the foregoing reasons, the petition for review is

13   DENIED.    Petitioner’s pending request for oral argument is

14   DENIED in accordance with Federal Rule of Appellate Procedure

15   34(a)(2), and Second Circuit Local Rule 34.1(b).

16                             FOR THE COURT:
17                             Catherine O=Hagan Wolfe, Clerk of Court




                                     3